 



EXHIBIT 10.2

SECURED CONVERTIBLE PROMISSORY NOTE

     
$1,100,000
  May 20, 2004

     FOR VALUE RECEIVED, the undersigned, SPECTRE GAMING, INC., a Minnesota
corporation (the “Maker”), hereby promises to pay to the order of Pandora Select
Partners L.P., a British Virgin Islands limited partnership, or its assigns (the
“Payee”), at such place as the Payee may designate in writing, the principal sum
of One Million One Hundred Thousand Dollars ($1,100,000), under the terms set
forth herein.

1. Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest from the date hereof at the rate of ten percent (10%) per
annum.

2. Payment and Election to Extend Note Term. The principal and interest hereof
is payable as follows:

     (a) Payments of $9,166.67 in cash of interest only are payable in arrears
on June 20, July 20 and August 20, 2004; and

     (b) Commencing on September 20, 2004, and on the 20th day of each of the
following 14 months, Maker shall pay amortized principal and interest on this
Note of $78,316.87 (the “Monthly Scheduled Payment”).

     (c) If on or before August 20, 2004, Maker has sold or leased to, or
granted participation, revenue-sharing or other similar rights to, one or more
unaffiliated Native American tribal customers (the “Tribes”) an aggregate
minimum of 130 Class III slot-machine games (the “Gaming Machines”), Maker may
elect to amend the payment schedules of subsections (a) and (b) above, as
follows:

     (i) To elect the amended payment schedules, Maker must notify Payee in
writing of such election on or before August 20, 2004.

     (ii) If Maker has made a timely election, payments of $9,166,67 in cash of
interest only are payable in arrears on September 20, October 20 and November
20, 2004 in lieu of the otherwise scheduled principal and interest payments
provided by subsection (b) above.

     (iii) If Maker has made a timely election, the Monthly Scheduled Payment of
amortized principal and interest on this Note will instead be $66,062.79, will
commence on December 20, 2004, rather than on September 20, 2004, and will also
be due on the 20th day of each of the following 17 months.

     (iv) In determining Maker’s eligibility to make the election provided by
this subsection (c), Gaming Machines are considered sold or leased (or
participation, revenue-sharing

 



--------------------------------------------------------------------------------



 



or other similar rights shall have been granted) only if, as of the Maker’s
declared date of sale or lease, or commencement date of participation,
revenue-sharing or other similar rights, Maker can properly recognize revenue
from such sale, or begin to recognize revenue from such lease or participation,
revenue-sharing or other similar rights, in accordance with generally accepted
accounting principles and U.S. Securities and Exchange Commission regulations.

3. Optional Payment in Stock.

     (a) In lieu of making a cash payment under subsections 2(b) or 2(c)(iii)
above, Maker may pay the Monthly Scheduled Payment, or any portion thereof, but
only to the extent permitted by this subsection (a), by the issuance of shares
of its $0.01 par value common stock (the “Common Stock”), the per-share value of
which is computed as provided in Subsection (b) below. Despite the foregoing,
the number of shares of Common Stock which may be issued to pay all or any
portion of a particular Monthly Scheduled Payment may not exceed the lesser of
(i) 10% of the aggregate number of traded shares of Common Stock reported on the
NASDAQ System (or if not then traded on the NASDAQ System, on the OTC Bulletin
Board as reported by bigcharts.com, or if this service is discontinued, such
other reporting service acceptable to Payee) for the 30 trading days immediately
preceding such Monthly Scheduled Payment due or (ii) the greatest number of
shares of Common Stock which, when added to the number of shares of Common Stock
“Beneficially Owned” (within the meaning set forth in subsection (d) below) by
Payee, would not cause Payee to Beneficially Own more than 4.99% of the Maker’s
outstanding Common Stock. In computing under this subsection (a) the aggregate
number of traded shares during any time period, the Maker shall exclude
(i) shares sold by or for the account or at the direction of the Maker, officers
or directors of Maker or any members of their immediate families or any
affiliates of Maker and (ii) shares determined solely by Payee (for which Payee
shall so inform the Maker in writing) to represent unlawful or potentially
unlawful sales. Maker may pay the Monthly Scheduled Payment, or any portion
thereof, by the issuance of Common Stock only if, at the time of such payment,
Maker has in effect a registration statement on Form S-2 or SB-2 with the SEC
and applicable state securities laws covering the original issuance of such
shares by the Maker or the resale of such shares by the Payee (the “Registration
Statement”).

     (b) The per-share value of the Common Stock as of a specified Scheduled
Monthly Payment date for the purposes of this Section 3 is 90% (rounded to the
nearest $.01) of the average (rounded to the nearest $.01) of the high closing
bid prices of Maker’s Common Stock on the NASDAQ System (or if not then traded
on the NASDAQ System, then on the OTC Bulletin Board as reported by
bigcharts.com, or if this service is discontinued, such other reporting service
acceptable to Payee) for the 30 trading days immediately preceding the
particular Scheduled Monthly Payment date.

     (c) Payment by Common Stock shall be deemed to be made by Maker by giving
written notice to the Payee of the number of shares being issued in such
payment, and the Maker’s calculation of the per-share market value under
subsection (b) above; provided that

2



--------------------------------------------------------------------------------



 



certificates representing those shares are delivered to Payee within 20 days of
the due date of the Scheduled Monthly Payment.

4. Conversion.

     (a) At any time while any portion of the principal or interest of this Note
is outstanding (including during the notice period prior to any optional cash
prepayment by the Maker), the Payee may give the Maker written notice of its
intention to convert all or any portion of the outstanding principal and/or
accrued but unpaid interest on this Note into shares of the Maker’s Common Stock
based on $2.50 per share (the “Conversion Rate”). Upon receipt of the Payee’s
notice, the Maker shall immediately cause certificates representing these shares
to be delivered to Payee within 20 days of, and Payment shall be deemed to have
been made on, the date of such notice.

     (b) The Conversion Rate shall be adjusted proportionally for any subsequent
stock dividend or split, stock combination or other similar recapitalization,
reclassification or reorganization of or affecting Maker’s Common Stock. In case
of any consolidation or merger to which the Maker is a party other than a merger
or consolidation in which the Maker is the continuing corporation, or in case of
any sale or conveyance to another corporation of the property of the Maker as an
entirety or substantially as an entirety, or in the case of any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Maker), then instead
of receiving shares of Maker’s Common Stock, Payee shall have the right
thereafter to receive the kind and amount of shares of stock and other
securities and property which the Payee would have owned or have been entitled
to receive immediately after such consolidation, merger, statutory exchange,
sale or conveyance had the same portion of this Note been paid or converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance and, in any such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section with respect to the rights and interests thereafter of the Payee, to the
end that the provisions set forth in this Section shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to any shares of stock and other securities and property thereafter deliverable
in connection with this Note. The provisions of this subsection shall similarly
apply to successive consolidations, mergers, statutory exchanges, sales or
conveyances.

     (c) Despite anything above to the contrary, the Payee may not convert this
Note into Common Stock under this Section 4 during the time period and to the
extent that the shares of Maker’s Common Stock that the Payee could acquire upon
the conversion would cause Payee’s Beneficial Ownership of Maker’s Common Stock
to exceed 4.99% of Maker’s outstanding Common Stock; provided, however, that the
limitations on the right to exercise a warrant for 200,000 shares of Common
Stock being issued to Payee in connection with this Note (the “Warrant”), as
provided by such Warrant, shall first reduce Payee’s Beneficial Ownership of
Maker’s Common Stock before limitation of Payee’s conversion rights hereunder;
and provided further, that the limitation of Payee’s conversion rights hereunder
shall first reduce Payee’s

3



--------------------------------------------------------------------------------



 



Beneficial Ownership before limiting the number of shares that Maker may issue
to Payee as payment hereunder pursuant to Section 3(a) above. The Payee will, at
the request of Maker, from time to time, notify Maker of Payee’s computation of
Payee’s Beneficial Ownership. The parties shall compute Payee’s “Beneficial
Ownership” of Maker’s Common Stock in accordance with U.S. Securities and
Exchange Commission (“SEC”) Rule 13d-3.

     (d) If (but only if) the Common Stock shall be listed for trading on the
NASDAQ System during the term of this Note, then, unless the Maker shall have
obtained the approval of its voting shareholders to such issuance in accordance
with the rules of NASDAQ or such other stock market with which the Maker shall
be required to comply (but only to the extent required thereby), the Maker shall
not issue shares of Common Stock upon conversion of the Note or in payment of
interest on the Note, which when added to the number of shares of Common Stock
previously issued by Maker (i) upon conversion of the Note, (ii) upon exercise
of the Warrant and (iii) in payment of interest on the Note, would equal or
exceed 20% of the number of shares of the Maker’s Common Stock which were issued
and outstanding on the date of issuance (the “Maximum Issuance Amount”). In the
event that a properly executed conversion notice is received by the Maker which
would require the Maker to issue shares of Common Stock equal to or in excess of
the Maximum Issuance Amount, the Maker shall honor such conversion request by
(i) converting the Note into the number of shares of Common Stock stated in the
conversion notice but not in excess of the Maximum Issuance Amount, and
(ii) redeeming the number of shares of Common Stock stated in the conversion
notice equal to or in excess of the Maximum Issuance Amount in cash at a price
equal to the then-current fair market value (i.e., the closing bid price of
Maker’s Common Stock on the NASDAQ System, or if not then traded on the NASDAQ
System, then on the OTC Bulletin Board as reported by bigcharts.com, or if this
service is discontinued, such other reporting service acceptable to Payee) on
the date of redemption. In the event that the Maker shall elect to pay interest
on this Note in shares of Common Stock which would require the Maker to issue
shares of Common Stock equal to or in excess of the Maximum Issuance Amount, the
Maker shall pay interest in shares of Common Stock equal to one share less than
an amount which would result in the Maker issuing shares equal to the Maximum
Issuance Amount, and the balance of the interest payment in cash.

5. Contingent Additional Interest. In the event that Maker fails by the
“Registration Deadline” (as that term is defined in Section 5(e) of a Warrant of
this date being issued by Maker to Payee) to obtain effectiveness under the
Securities Act of 1933, as amended, and applicable state securities laws of the
Registration Statement as required by the terms of a Registration Rights
Agreement of this date between Maker and Payee covering all of the shares of
Common Stock issuable as payment under or upon conversion of this Note or upon
exercise of the Warrant, then for each full month thereafter (prorated for
partial months) that this failure continues (the “Failure Term”), Maker shall
pay in arrears in cash, with the next otherwise Scheduled Monthly Payment under
Sections 2 or 3(a) above (or if the last Scheduled Monthly Payment has been
made, then on the same day of each succeeding month), additional interest (the
“Contingent Additional Interest”) equal to the greater of $1,000 or 1% of the
outstanding principal balance on this Note as of the last day of the prior
month. Despite the foregoing, if the

4



--------------------------------------------------------------------------------



 



Payee consents (as provided under the Registration Rights Agreement) to an
extension of the effective date of the Registration Statement beyond the
original Registration Deadline, then the Registration Deadline hereunder shall
be extended by a like period.

6. Security. The full and timely payment of this Note (together with the Maker’s
obligations under a Purchase Agreement of this date between Maker and Payee)
shall be secured by a Security Agreement of this date (the “Security Agreement”)
covering all of Maker’s assets, including all Gaming Machines now owned or
hereafter acquired and all receivables related thereto and products and proceeds
thereof, but excluding Gaming Machines (but not the receivables related thereto)
hereafter acquired over which the Company grants a purchase money security
interest to an unaffiliated third party lender of the Company in connection with
the original acquisition thereof. The security interest granted under the
Security Agreement shall be a first priority security interest subordinate to no
other secured rights.

7. Optional and Mandatory Prepayments. The Maker may prepay this Note, in whole
or in part, and in cash, without penalty by Maker upon fifteen days written
notice to Payee. In addition, Maker is required to prepay a portion of this
Note, in cash, as follows:

     (a) Maker must prepay the Note portion described in subsection (b) below if
Maker sells or leases on account, or enters into a participation,
revenue-sharing or other similar arrangement with a Tribe regarding, a Gaming
Machine placed in service on Tribal property, and if

     (i) prior to placing any Gaming Machine in service on a Tribe’s property,
Maker fails to procure, contractually with such Tribe:

     (A) a written acknowledgement in form satisfactory to Payee of Payee’s
security interest pursuant to the Security Agreement in (i) each such Gaming
Machine placed in service on the Tribal property and in which Maker retains an
ownership or other proprietary interest as seller or lessor or under a
participation, revenue-sharing or other similar arrangement and (ii) any
accounts receivable relating to any such Gaming Machine’s sale, lease,
participation or revenue-sharing or other similar arrangement and

     (B) a written confirmation of such Tribe’s limited waiver of its sovereign
immunity with respect to the enforcement of Payee’s security interest; or

     (ii) prior to placing any Gaming Machine in service on a Tribe’s property,
Maker fails to deliver to Payee an opinion of Maker’s counsel (which may be
special counsel experienced in Tribal affairs), in form satisfactory to Maker,
that the Payee has an enforceable first priority security interest as described
in subsection (i)(A) above and that the Tribe has waived its sovereign immunity
with respect to Payee’s enforcement of Payee’s security interest as described
above; or

5



--------------------------------------------------------------------------------



 



     (iii) at any time, Maker or Payee receives any communication from a Tribe
with respect to a Gaming Machine that, if given to Maker by the Tribe, would
require Maker to provide notice to Payee as set forth in Section 4.5 of the
Security Agreement and/or Maker provides any such notice to Payee, and the Tribe
does not repudiate its communication in writing within 10 days after its receipt
by Maker or Payee.

Despite the above, the Company is not required to comply with subsections (i) or
(ii) above for an aggregate of six Gaming Machines placed in service at any
particular time across all Tribal properties so long as the Company has placed
such Gaming Machines in service solely for the purpose of limited testing.
Gaming Machines in service on Tribal property as to which a violation of
subsections (i), (ii) or (iii) exists are referred to below as “Default Gaming
Machines.”

     (b) The mandatory prepayment amount required by subsection (a) above is the
sum of

     (i) as of the date of required prepayment, that portion (the “Default
Fraction”) of interest accrued, but unpaid, on this Note which (x) Maker’s
acquisition cost of the Default Gaming Machines bear to (y) Maker’s acquisition
cost of all Gaming Machines in service on Tribal property of any Tribe pursuant
to a sale or lease on account or a participation, revenue-sharing or other
similar arrangement and

     (ii) as of the date of required prepayment, the Default Fraction of the
then outstanding principal of this Note.

     (c) The date of required prepayment is ten days after the earlier to occur
of an event described in subsections (a)(i), (ii) or (iii) above.

     In all cases, prepayments shall be applied first to accrued but unpaid
interest and then to principal.

8. Default. The occurrence of any one or more of the following events shall
constitute an event of default, upon which Payee may declare the entire
principal amount of this Note, together with all accrued but unpaid interest, to
be immediately due and payable in cash (despite provisions otherwise for payment
with Common Stock):

     (a) The Maker shall fail to make any required payment of principal or
interest (including Contingent Additional Interest and any required prepayment
under Section 7 above) when due, and in its proper form (i.e., in cash, in stock
or by a combination thereof), and such failure shall continue through five days
after Payee gives written notice of such failure to Maker.

     (b) The Maker shall be in material default of any term or provision of the
Purchase Agreement, the Security Agreement, the Registration Rights Agreement of
this date between

6



--------------------------------------------------------------------------------



 



Maker and Payee or the Warrant being issued on the date hereof by Maker to
Payee, and such failure shall continue through five days after Payee gives
written notice of such default to Maker.

     (c) The Maker shall become insolvent or any bankruptcy, reorganization,
debt arrangement or other proceeding under any bankruptcy or insolvency law
shall be instituted by or against the Maker.

     Without limiting the above, the Maker acknowledges that payments on the
various scheduled due dates in Sections 2 and 3(c), and prepayments as required
by Section 7, are of essence and that any failure to timely pay any installment
of principal or interest (whether as permitted by cash, with stock or by a
combination thereof and within any permitted grace period above) permits Payee
to declare this Note immediately due in cash in its entirety without any prior
notice of any kind to Maker, except for the specific notices provided above.

9. Applicable Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THE NOTE
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

10. Waivers. The Maker hereby waives presentment for payment, notice of
dishonor, protest and notice of payment and all other notices of any kind in
connection with the enforcement of this Note.

11. No Setoffs. The Maker shall pay principal and interest under the Note
without any deduction for any setoff or counterclaim.

12. Costs of Collection. If this Note is not paid when due, the Maker shall pay
Payee’s reasonable costs of collection, including reasonable attorney’s fees.

            SPECTRE GAMING, INC.


By

--------------------------------------------------------------------------------

Russell Mix, President and
Chief Executive Officer
                       

7